Citation Nr: 0317726	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  96-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


REMAND

On July 23, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Center in Roseburg, 
Oregon for all treatment during the 
period of December 1994 to the present 
time.  Request all treatment records.

2.  Request the following records 
concerning the veteran from the Social 
Security Administration: all medical 
evidence used to determine his 
eligibility for SSA benefits.

3.  This veteran is seeking service 
connection for post-traumatic stress 
disorder.  Send a development letter 
asking the veteran to give a 
comprehensive statement regarding his 
alleged stressors.  Ask the veteran to 
comment specifically about his electrical 
shock that resulted in being knocked 
unconscious while using radio equipment 
(allegedly in February or March 1977), 
being left behind on a ship that was 
abandoned during a storm (allegedly in 
1976 or 1977), almost losing leg after a 
line lifting a lifeboat had given way 
(allegedly in the spring of 1977), 
incident where friend drowned, as well as 
any other stressful situations the 
veteran considers relevant.  Tell the 
veteran that this information was be 
specific as to time, date, place, unit 
involved, ship involved, people involved, 
etc.  Warn him that failure to provide 
this detailed information may result in 
his stressors not being corroborated and 
the possible denial of his claim.  Inform 
him that his stressors can also be 
verified by the submission of lay 
statements from other service members, 
copies of contemporaneous letters home, 
contemporaneous medical records, news 
articles, copies of any military awards, 
decorations, and/or commendations, etc.

4.  This veteran is seeking service 
connection for post-traumatic stress 
disorder.  Prepare a letter asking the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of these alleged stressors 
identified by the veteran:  Provide 
USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.  Also 
include any description of these 
stressors the veteran provides in 
response to the request in paragraph # 3.

5.  Prior to further development, please 
return the claims file to the Board 
member so that a determination can be 
made regarding which alleged stressors 
have been verified.  This determination 
should accompany the request for a 
psychiatric examination.

6.  After the above development has been 
completed, make arrangements, if possible 
(the veteran was reportedly 
institutionalized in June 2002 in an 
Oregon state hospital) with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations: a pulmonary examination to 
determine the existence and etiology of 
the veteran's pulmonary disability and a 
psychiatric examination to determine the 
existence and etiology of the veteran's 
psychiatric disability.  Send the claims 
folder to the examiners for review.  
Please provide the examiners with the 
following instructions:

A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions must be clearly set 
forth.  The report of the examination 
should be associated with the veteran's 
claims folder.  Any testing deemed 
necessary by the examiner should be 
conducted.

The pulmonary examiner is requested to 
provide an opinion on the following 
question:

Based on a review of the medical 
evidence, is it at least as likely as not 
that any identified pulmonary/respiratory 
disability(ies), to include COPD, is/are 
etiologically related to any incident of 
the veteran's military service, to 
include any documented in-service injury?  
If any current respiratory/pulmonary 
disability(ies) pre-existed his military 
service, is it at least as likely as not 
that this disability was 
permanently/chronically aggravated by the 
events of his military service?  If 
possible, please indicate the degree of 
disability associated with this 
aggravation as opposed to the degree of 
disability that existed at the time of 
the veteran's entrance into active 
military service.

The psychiatric examiner should provide 
answers to the following questions:

Based on a review of the medical 
evidence, is it at least as likely as not 
that any identified psychiatric 
disability(ies), to include PTSD and a 
bipolar disorder, is/are etiologically 
related to any incident of the veteran's 
military service, to include any 
documented in-service injury?  (In 
determining whether PTSD currently 
exists, please reference the attached 
Board determination on what stressors 
have been verified.  Only use these 
corroborated stressors in determining 
whether the veteran currently has PTSD as 
a result of any incident during military 
service).  If any current psychiatric 
disability(ies) pre-existed his military 
service, is it at least as likely as not 
that this disability was 
permanently/chronically aggravated by the 
events of his military service?  If 
possible, please indicate the degree of 
disability associated with this 
aggravation as opposed to the degree of 
disability that existed at the time of 
the veteran's entrance into active 
military service.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


